

117 HR 1494 IH: Zero Tolerance for Domestic Abusers Act
U.S. House of Representatives
2021-03-02
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 1494IN THE HOUSE OF REPRESENTATIVESMarch 2, 2021Mrs. Dingell (for herself and Mr. Fitzpatrick) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo protect victims of stalking from gun violence.1.Short titleThis Act may be cited as the Zero Tolerance for Domestic Abusers Act.2.Addition of dating partners and individuals subject to restraining orders(a)DefinitionSection 921(a) of title 18, United States Code, is amended—(1)by striking paragraph (32) and inserting the following:(32)The term intimate partner—(A)means with respect to a person, the spouse of the person, a former spouse of the person, an individual who is a parent of a child of the person, and an individual who cohabitates or has cohabited with the person; and(B)includes—(i)a dating partner or former dating partner (as defined in section 2266); and(ii)any other person similarly situated to a spouse who is protected by the domestic or family violence laws of the State or tribal jurisdiction in which the injury occurred or where the victim resides.;(2)in paragraph (33)(A)—(A)in clause (i), by inserting municipal, after State,; and(B)in clause (ii), by inserting dating partner (as defined in section 2266), after spouse, each place it appears;(3)by redesignating paragraphs (34) and (35) as paragraphs (35) and (36), respectively; and(4)by inserting after paragraph (33) the following:(34)(A)The term misdemeanor crime of stalking means an offense that is—(i)a misdemeanor crime of stalking under Federal, State, municipal, or Tribal law; and (ii)a course of harassment, intimidation or surveillance of another person that—(I)places that person in reasonable fear of material harm to the health or safety of—(aa)that person;(bb)an immediate family member (as defined in section 115) of that person;(cc)a household member of that person; or(dd)a spouse or intimate partner of that person; or(II)causes, attempts to cause, or would reasonably be expected to cause emotional distress to a person described in item (aa), (bb), (cc), or (dd) of subclause (I). (B)A person shall not be considered to have been convicted of such an offense for purposes of this chapter, unless—(i)the person was represented by counsel in the case, or knowingly and intelligently waived the right to counsel in the case; and(ii)in the case of a prosecution for an offense described in this paragraph for which a person was entitled to a jury trial in the jurisdiction in which the case was tried, either(I)the case was tried by a jury, or(II)the person knowingly and intelligently waived the right to have the case tried by a jury, by guilty plea or otherwise.(C)A person shall not be considered to have been convicted of such an offense for purposes of this chapter if the conviction has been expunged or set aside, or is an offense for which the person has been pardoned or has had civil rights restored (if the law of the applicable jurisdiction provides for the loss of civil rights under such an offense) unless the pardon, expungement, or restoration of civil rights expressly provides that the person may not ship, transport, possess, or receive firearms..3.Prohibiting stalkers from possessing a firearmSection 922 of title 18, United States Code, is amended—(1)in subsection (d)—(A)in paragraph (8)(ii), by striking or at the end;(B)in paragraph (9), by striking the period at the end and inserting ; or; and(C)by inserting after paragraph (9) the following:(10)has been convicted in any court of a misdemeanor crime of stalking.; and(2)in subsection (g)—(A)in paragraph (8)(C)(ii), by striking or at the end;(B)in paragraph (9), by striking the comma at the end and inserting ; or; and(C)by inserting after paragraph (9) the following:(10)who has been convicted in any court of a misdemeanor crime of stalking,.